AMENDED AND RESTATED EMPLOYMENT AND COMPENSATION AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AND COMPENSATION AGREEMENT (this
“Agreement”), made and entered into as of October 14, 2008, between Terex
Corporation, a Delaware corporation, with its principal office located at 200
Nyala Farm Road, Westport, CT 06880 (together with its successors and assigns
permitted under this Agreement, “Terex”), and Ronald M. DeFeo (“DeFeo”), whose
address is 45 Beachside Avenue, Westport, CT 06880.

W I T N E S S E T H:

WHEREAS, Terex and DeFeo entered into an Employment and Compensation Agreement
as of July 1, 2005 (the “Original Agreement”);

WHEREAS, Terex and DeFeo wish to amend the terms of such agreement in a manner
intended, inter alia, to comply with Section 409A ofthe Internal Revenue Code of
1986, asamended (the “Code”);

WHEREAS, Terex wishes to assure itself of the services of DeFeo for the period
hereinafter provided, and DeFeo is willing to be employed by Terex for said
period, upon the terms and conditions provided in this Agreement; and

WHEREAS, Terex has determined that it is in the best interests of Terex and its
stockholders to enter into this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Terex and DeFeo (individually a “Party” and together the
“Parties”) agree as follows:

 

1

 



 

--------------------------------------------------------------------------------

 

1

DEFINITIONS.

 

(a)

“Affiliate” shall mean an entity

(i)        that is directly or indirectly controlled by or under common control
with Terex, or

 

(ii)

that controls Terex.

(b)       “Base Salary” shall mean the annual salary provided for in Section 3
below, as adjusted from time to time by the Board.

(c)       “Beneficial Owner” shall have the meaning defined in Rule 13d-3 under
the Exchange Act.

(d)       “Beneficiary” shall mean the person or persons named by DeFeo pursuant
to Section 23 below or, in the event that no such person is named and survives
DeFeo, his estate.

 

(e)

“Board” shall mean the Board of Directors of Terex.

 

(f)

“Cause" shall mean:

(i)        DeFeo’s conviction in a court of law in the United States, Canada,
Australia or Europe of, or guilty plea or no contest plea to, a felony charge or
a misdemeanor charge involving moral turpitude (it being understood that a
driving violation alone will not be deemed to involve moral turpitude unless
accompanied by some other act involving moral turpitude),

(ii)       willful, substantial and continued failure by DeFeo to perform his
duties under this Agreement,

(iii)      willful engagement by DeFeo in conduct that is demonstrably and
materially injurious to Terex,

 

2

 



 

--------------------------------------------------------------------------------

(iv)      entry by a court or quasi-judicial governmental agency of the United
States or a political subdivision thereof of an order barring DeFeo from serving
as an officer or director of a public company, or

 

(v)

a breach by DeFeo of Section 11 or Section 12 below.

For the purposes of clauses (ii) and (iii) of this definition, no act or failure
to act on the part of DeFeo shall be deemed “willful” (x) if caused by a
Disability or (y) unless done, or omitted to be done, by him not in good faith
or without reasonable belief that his act or omission was in the best interest
of Terex.

(g)        “Change in Control” shall mean the occurrence of one of the following
events that also constitutes a "change in the ownership or effective control" of
Terex or a "change in the ownership of a substantial portion of the assets" of
Terex, in each case, within the meaning of Section 409A of the Code and the
regulations thereunder:

(i)        any Personor group becoming the Beneficial Owner of 35 percent or
more of the combined voting power of Terex’s then outstanding securities,
excluding any Person or groupwho becomes such a Beneficial Owner in connection
with transactions described in clauses (x), (y) or (z) of paragraph (iii) below;

(ii)       a change in the composition of the Board occurring within any
twelve-month period, as a result of which fewer than a majority of the directors
are Incumbent Directors (“Incumbent Directors” shall mean directors who either
(x) are members of the Board as of the date of this Agreement or (y) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination, but shall not include an individual not otherwise an Incumbent
Director whose

 

3

 



 

--------------------------------------------------------------------------------

election or nomination is in connection with an actual or threatened proxy
contest, including but not limited to a consent solicitation, relating to the
election of directors to the Board); or

(iii)      consummation, in any transaction or series of transactions, of a
complete liquidation or dissolution of Terex or a merger, consolidation or sale
of all or substantially all of Terex’s assets (collectively, a “Business
Combination”) other than a Business Combination after which (x) the stockholders
of Terex own more than 50 percent of the combined voting power of the voting
securities of the company resulting from the Business Combination, (y) at least
a majority of the board of directors of the resulting corporation were Incumbent
Directors and (z) no individual, entity or group (excluding any corporation
resulting from the Business Combination or any employee benefit plan of such
corporation or of Terex) becomes the Beneficial Owner of 35 percent or more of
the combined voting power of the securities of the resulting corporation, who
did not own such securities immediately before the Business Combination.

 

(h)

“Committee” shall mean the Compensation Committee of the Board.

(i)        “Covenant Period” shall mean the period beginning with commencement
of the Term and ending as provided in Section 11(b) and, as applicable, Section
12(b).

(j)        “Date of Termination” shall mean, with respect to any purported
termination of DeFeo’s employment during the Term, (i) if DeFeo’s employment
terminates due to Disability, 30 days after a good-faith determination of
Disability by Terex (provided that DeFeo shall not have returned to full-time
performance of his duties during such 30-day period), (ii) if DeFeo's employment
terminates due to death, the date of death, and (iii) if DeFeo’s employment
terminates for any other reason, the date specified in the Notice of

 

4

 



 

--------------------------------------------------------------------------------

Termination (which shall be not less than 30 days, and, in the case of Voluntary
Termination by DeFeo, not more than 60 days, after the date of such Notice of
Termination).

(k)       “Disability” shall mean DeFeo’s inability to perform the essential
duties set forth in this Agreement by reason of a physical or mental disability
or infirmity that has continued for more than six consecutive months or for such
shorter periods as aggregate more than 24 weeks in any 24-month period.

(l)        “Diversified Industrial Group” shall consist of Eaton Corporation,
Danaher Corporation, Ingersoll-Rand Co., Ltd., Illinois Tool Works, Inc. and
Dover Corporation, (as such group may be adjusted in the reasonable discretion
of the Compensation Committee to recognize changed circumstances with respect to
the companies comprising the Diversified Industrial Group).

(m)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as from
time to time amended.

(n)       “Good Reason” shall mean the occurrence (without DeFeo’s express
written consent) of any one of the following acts or omissions by Terex unless,
in the case of any act or omission described in this Section 1(n), such act or
omission is corrected prior to thirty (30) days following the date Terex
receives notice of the existence of Good Reason:

(i)        the assignment to DeFeo of any duties inconsistent with DeFeo's
status as a senior executive officer of Terex or a substantial adverse
alteration in the nature of DeFeo’s authority, duties or responsibilities, or
any other action by Terex which, in any case or in the aggregate,results in a
material diminution in such status, authority, duties or responsibilities (it
being understood that a mere change in authority, duties or responsibilities, or
removal of titles other than that of Chief Executive Officer, or any other
action by Terex will not

 

5

 



 

--------------------------------------------------------------------------------

constitute Good Reason in and of itself unless it results in a substantial
adverse alteration or material diminution of DeFeo’s authority, duties or
responsibilities), excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Terex
promptly after receipt of notice thereof given by DeFeo;

(ii)       a material reduction by Terex in DeFeo’s base salary and/or annual
target bonus as in effect on the date hereof or as the same may be increased
from time to time, except for across-the-board reductions similarly and
proportionately affecting all senior executives of Terex; provided, however,
that such across-the-board reductions are not made as a result of, or in
contemplation of, a Change in Control;

(iii)      the failure by Terex to pay to DeFeo any portion of DeFeo’s current
compensation such that the failure results in a material negative change to the
compensation to be received by DeFeo, except pursuant to an across-the-board
compensation deferral similarly and proportionately affecting all senior
executives of Terex, provided, however, that such across-the-board compensation
deferrals are not made as a result of, or in contemplation of, a Change in
Control;

(iv)      the failure by Terex to continue in effect any compensation plan or
other benefit in which DeFeo participates which is material to DeFeo's total
compensationsuch that the failure results in a material negative change to the
compensation to be received by DeFeo, except pursuant to an across-the-board
compensation or benefit deferral or reduction similarly and proportionately
affecting all senior executives of Terex, provided, however, that such
across-the-board compensation or benefit deferrals are not made as a result of,
or in contemplation of, a Change in Control and are approved by the Committee;

 

6

 



 

--------------------------------------------------------------------------------

(v)       the failure by Terex to continue to provide DeFeo with benefits
substantially similar to those enjoyed by DeFeo under any of Terex's pension,
life insurance, medical, health and accident, disability plans or other benefits
(including, without limitation, automobile, country club, vacation, and pension
benefits) in which DeFeo was participating at the time, the taking of any action
by Terex which would directly or indirectly materially reduce any of such
benefits or deprive DeFeo of any material fringe benefit enjoyed by DeFeo at the
time (including, without limitation, automobile, country club, vacation and
pension benefits), or the failure by Terex to provide DeFeo with the number of
paid vacation days to which DeFeo is then entitled such that the failure results
in a material negative change to the compensation to be received by DeFeo; or

(vi)      the relocation of Terex’s principal offices to a location more than 50
miles from the location of such offices on the date of this Agreement or a
requirement that DeFeo be based anywhere other than at Terex’s principal
offices, except for necessary travel on Terex’s business to an extent
substantially consistent with DeFeo’s business travel obligations on the date of
this Agreement.

In order to terminate his employment for Good Reason, DeFeo must provide the
notice of the existence of Good Reason to Terex no later than 90 days following
the initial occurrence of the event or omission giving rise to Good Reason and
the date DeFeo’s employment terminates must actually occur within two years
following the initial occurrence of such act or omission giving rise to Good
Reason.

(o)       “Machinery Group” shall consist of Astec Industries, Inc., Manitowoc,
Inc., CNH Global N.V., Deere & Company, Oshkosh Truck Corporation, Caterpillar,
Inc. and Joy Global, Inc. (as such group may be adjusted in the reasonable
discretion of the

 

7

 



 

--------------------------------------------------------------------------------

Compensation Committee to recognize changed circumstances with respect to the
companies comprising the Machinery Group).

(p)       “Notice of Termination” shall mean delivery of written notice by one
Party and receipt thereof by the other Party in accordance with Section 28
below, which notice shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of DeFeo’s employment
hereunder.

(q)       “Person” shall have the meaning defined in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof;
provided, however, that a Person shall not include:

(i)        Terex or any subsidiary or affiliate (as such term is defined in Rule
12b-2 promulgated under the Exchange Act),

(ii)       a trustee or other fiduciary holding securities under an employee
benefit plan of Terex or any Subsidiary or Affiliate,

(iii)      an underwriter temporarily holding securities pursuant to an offering
of such securities, or

(iv)      a corporation owned, directly or indirectly, by the stockholders of
Terex in substantially the same proportion as their ownership of stock of Terex.

(r)       “Return on Invested Capital” shall be calculated as operating income
for the applicable four quarter period divided by the sum of the average
stockholders’ equity and the average net debt for the four quarters of such
period, with average net debt consisting of long-term debt, including the
current portion of long-term debt, less cash and cash equivalents.

 

8

 



 

--------------------------------------------------------------------------------

(s)       “Spouse” shall mean, during the Term of Employment, the woman who as
of any relevant date is legally married to DeFeo.

(t)        “Subsidiary” shall mean a corporation of which Terex owns directly or
indirectly more than 50 percent of its outstanding securities representing the
right, other than as affected by events of default, to vote for the election of
directors.

(u)       “Terex’s Annual Incentive Compensation Plan” shall mean the Terex
Amended and Restated 2004 Annual Incentive Compensation Plan or any subsequently
adopted plan regarding the payment of annual bonuses to the senior executives of
Terex.

(v)       “Term of Employment” or “Term” shall mean the period specified in
Section 2(b) below during which DeFeo is employed by Terex or any of its
Affiliates.

 

2.

TERM OF EMPLOYMENT, POSITIONS AND DUTIES.

(a)       Employment of DeFeo. Terex hereby employs DeFeo, and DeFeo hereby
accepts employment with Terex, in the position and with the duties and
responsibilities set forth below and upon such other terms and conditions as are
hereinafter stated.

(b)       Term of Employment. The Term of Employment shall commence on July 1,
2005 and shall terminate on December 31, 2012, unless it is sooner terminated as
provided in Section 9 below or extended by agreement of the Parties; provided,
however, that, if a Change in Control shall occur on or prior to December 31,
2012, the Term of Employment shall continue in effect until the later of (x) 36
months after the month in which such Change in Control occurs or (y) December
31, 2012.

 

(c)

Title, Duties and Authorities.

(i)        Until termination of his employment hereunder, DeFeo shall be
employed as Chief Executive Officer of Terex, reporting to the Board, with all
the authorities

 

9

 



 

--------------------------------------------------------------------------------

and responsibilities that normally accrue to the position of chief executive
officer, and shall hold such other titles as the Board may grant, including but
not limited to President and Chief Operating Officer of Terex.

(ii)       Consistent with its obligations to stockholders, Terex agrees to use
its best efforts to procure the election of DeFeo, and to ensure DeFeo’s
re-election during the Term, (x) as a member of and (y) consistent with
generally accepted best corporate governance standards, as Chairman of, the
Board.

 

(d)

Time and Effort.

(i)        DeFeo agrees to devote his best efforts and abilities and his full
business time and attention to the affairs of Terex in order to carry out his
duties and responsibilities under this Agreement.

 

(ii)

Notwithstanding the foregoing, nothing shall preclude DeFeo from

(A)      serving on the boards of (x) a reasonable number of trade associations
and charitable organizations and (y) with the prior consent of the Board, any
other business not in competition with Terex,

 

(B)

engaging in charitable activities and community affairs, and

(C)      managing his personal investments and affairs; provided, however, that
any such activities do not materially interfere with the proper performance of
his duties and responsibilities specified in Section 2(c) above.

 

3

BASE SALARY.

Since July 1, 2007, DeFeo has received from Terex a Base Salary, payable in
accordance with the regular payroll practices of Terex, of $1,150,000. During
the Term, the Board shall review the Base Salary for increase no less often than
annually.

 

10

 



 

--------------------------------------------------------------------------------

 

4

ANNUAL BONUS.

(a)       Entitlement. DeFeo shall receive an annual bonus in respect of each
calendar year during the Term of Employment in accordance with Terex’s Annual
Incentive Compensation Plan or any annual incentive plan or plans established by
Terex either for DeFeo or for members of Terex’s senior management generally.

(b)       Payment. The annual bonus shall be payable in accordance with the
terms of Terex’s Annual Incentive Compensation Plan or any other applicable
annual incentive plan in which DeFeo is entitled to a bonus, as applicable, in
each case as in effect from time to time.

 

5

LONG-TERM INCENTIVE COMPENSATION.

During the Term, DeFeo shall participate in any long-term incentive plan or
plans established by Terex either for DeFeo alone or for members of Terex’s
senior management generally.

 

6.

EQUITY OPPORTUNITY.

(a)       DeFeo received a restricted stock award of an aggregate of 100,000
shares of Terex common stock on June 1, 2006 which vests in accordance with the
vesting requirements described in the Original Agreement (the Company’s shares
were split 2:1 on July 17, 2006 that resulted in Mr. DeFeo receiving a total
award of 200,000 shares).

(b)       During the Term, DeFeo shall be eligible to receive grants of options
to purchase shares of Terex’s stock and awards of shares of Terex’s stock,
either or both as determined by the Committee annually, under and in accordance
with the terms of applicable plans of Terex and related option and award
agreements. DeFeo shall also be entitled to

 

11

 



 

--------------------------------------------------------------------------------

participate in any equity programs of Subsidiaries or Affiliates upon such terms
and conditions as may be established by the Committee.

 

7

EXPENSE REIMBURSEMENT.

DeFeo shall be entitled to prompt reimbursement by Terex for all reasonable
out-of-pocket expenses incurred by him during the Term in performing services
under this Agreement, upon his submission of such accounts and records as may be
reasonably required by Terex.

 

8

EMPLOYEE BENEFIT PLANS.

(a)       During the Term, DeFeo shall be entitled to participate in all life
insurance, short-term and long-term disability, accident, health insurance and
savings/retirement plans that are applicable to Terex employees generally or to
the senior executives of Terex. DeFeo shall be entitled to the number of paid
vacation days per year determined by Terex, which, however, shall not be less
than four weeks in any calendar year. DeFeo shall also be entitled to all paid
holidays given by Terex to its employees generally.

 

9

TERMINATION OF EMPLOYMENT.

(a)       General. Notwithstanding anything to the contrary herein, in the event
of termination of DeFeo's employment under this Agreement for any reason
whatsoever, he, his dependents or his Beneficiary, as may be the case, shall be
entitled to receive the following payments within 60 days following the
termination of DeFeo’s employment(in addition to payments and benefits under,
and except as specifically provided in, subsections (b) through (i) below, as
applicable), subject to Section 9(j), unless specifically provided otherwise:

 

(i)

his Base Salary through the Date of Termination;

 

12

 



 

--------------------------------------------------------------------------------

(ii)       payment in lieu of any unused vacation, in accordance with Terex’s
vacation policy and applicable laws;

(iii)      any annual bonus, in respect of the year prior to the year in which
DeFeo’s employment terminates, earned (determined without the application of
negative discretion by the Committee or reference by the Committee to
performance or any act or omission occurring, or any state of facts existing,
subsequent to the year with respect to which said bonus was earned) but not yet
paid to him as of the Date of Termination, payable at the same time bonuses are
paid for the year prior to the year in which DeFeo’s employment terminates;

(iv)      any deferred compensation under any incentive compensation plan of
Terex or any deferred compensation agreement then in effect, payable in
accordance with the terms of such plan or agreement, as applicable;

(v)       any other compensation or benefits, including without limitation
long-term incentive compensation described in Section 5 above, benefits under
equity grants and awards described in Section 6 above and employee benefits
under plans described in Section 8 above, that have vested through the Date of
Termination or to which he may then be entitled, payablein accordance with the
applicable terms of each grant, award or plan; and

(vi)      reimbursement in accordance with Section 7 above of any business
expenses incurred by DeFeo through the Date of Termination but not yet paid to
him.

(b)       Termination due to Death. In the event that DeFeo's employment
terminates due to his death, his Beneficiary shall be entitled, in addition to
the compensation and benefits specified in Section 9(a), to:

 

13

 



 

--------------------------------------------------------------------------------

(i)        his Base Salary, at the rate in effect on the date of his death,
through the end of the month in which his death occurs, which shall be paid no
later than 60 days following the date of DeFeo’s death, and

(ii)       an annual bonus under Terex’s Annual Incentive Compensation Plan
prorated to the date of death, plus any discretionary payment that may be
awarded, for the year in which his death occurs, which bonus shall not be less
than the product of (A) the annual bonus paid to DeFeo for the calendar year
preceding the Date of Termination that has most recently been paid to DeFeo and
(B) a fraction, the numerator of which is the number of days in the current
calendar year through the date of termination and the denominator of which is
365, which bonus shall be paid no later than 60 days following the date of
DeFeo’s death.

(c)       Termination due to Disability. In the event that DeFeo’s employment
terminates due to Disability, as determined by Terex based on competent medical
advice, he or his Beneficiary, as the case may be, shall be entitled, in
addition to the compensation and benefits specified in Section 9(a), to an
annual bonus under Terex’s Annual Incentive Compensation Plan prorated to the
Date of Termination, plus any discretionary payment that may be awarded, for the
year in which his termination due to Disability occurs, which bonus shall not be
less than the product of (A) the annual bonus paid to DeFeo for the calendar
year preceding the Date of Termination that has most recently been paid to DeFeo
and (B) a fraction, the numerator of which is the number of days in the current
calendar year through the date of termination and the denominator of which is
365. Subject to Section 9(j), such bonus shall be paid by Terex to DeFeo at the
same time bonuses, for the year in which DeFeo’s employment is terminated, are
payable to other employees of Terex.

 

14

 



 

--------------------------------------------------------------------------------

(d)       Termination by Terex for Cause. In the event that DeFeo's employment
is terminated by Terex for Cause, he shall be entitled only to the compensation
and benefits specified in Section 9(a).

Notwithstanding the foregoing, termination for Cause may not occur pursuant to
clauses (ii), (iii) or (v) of Section 1(f) above unless and until, with the
Board’s prior approval, Terex has delivered to DeFeo a Notice of Termination,
which shall contain in reasonable detail the facts purporting to constitute such
nonperformance, act, omission or breach, and afforded him 30 days thereafter to
cure the same and/or to respond in writing to the Board setting forth his
position that his termination for Cause should not occur and requesting
reconsideration by the Board, in which event (x) the effective date of
termination of employment shall be deferred until the Board has had the
opportunity to consider whether such nonperformance, act, omission or breach has
been cured and to consider any request by DeFeo for reconsideration, and (y) the
Board shall thereafter cause a written notice to be delivered on its behalf to
DeFeo stating either that it has rescinded its determination that his employment
is to be terminated for Cause or that affirms its determination that his
employment is to be terminated for Cause and that contains an effective date of
termination of employment, which shall be not earlier than 15 days after such
notice is given. Section 1(n)(i) to the contrary notwithstanding, upon delivery
to DeFeo of a Notice of Termination under this Section 9(d), DeFeo shall be
suspended from all duties and responsibilities unless and until the Board
rescinds its determination that his employment is to be terminated for Cause.

 

(e)  

Termination by Terex Without Cause or by DeFeo for Good Reason.

 

15

 



 

--------------------------------------------------------------------------------

(i)        Terex shall provide DeFeo 30 days’ Notice of Termination of his
employment without Cause, and DeFeo shall provide 30 days’ Notice of Termination
of his employment for Good Reason.

(ii)       In the event of termination by Terex of DeFeo's employment without
Cause or of termination by DeFeo of his employment for Good Reason, he shall be
entitled, in addition to the compensation and benefits specified in Section
9(a), to:

(A)      two times his Base Salary, at the rate in effect immediately before
such termination,

(B)      two times the average of his annual earned bonuses for the two calendar
years in the Term preceding the Date of Termination,

(C)      a prorated amount of DeFeo’s bonus for the calendar year during which
his termination occurs, which bonus shall not be less than the product of (A)
the annual bonus payable to DeFeo for the calendar year that includes the Date
of Termination and (B) a fraction, the numerator of which is the number of days
in the current calendar year through the Date of Termination and the denominator
of which is 365,

(D)      continuing coverage under the life, disability, accident and health
insurance programs for Terex employees generally and under any supplemental
programs covering Terex executives, as from time to time in effect, for the
two-year period immediately following the date DeFeo’s employment terminates or
until DeFeo becomes eligible for substantially similar coverage under the
employee welfare plans of a new employer, whichever occurs earlier, provided
that DeFeo’s right to elect continued medical coverage after termination of
employment under Part 6 of Title I of the Employee Retirement Income Security
Act of 1974, as amended, shall be deemed satisfied by the coverage provided in
this clause (D),

 

16

 



 

--------------------------------------------------------------------------------

(E)      immediate and unconditional vesting of the unvested stock options and
stock grants previously awarded to DeFeo and the right to exercise any stock
options held by him until the earliest to occur of (i) the first anniversary of
the Date of Termination, (ii) the tenth anniversary of the date of grant of the
stock options or (iii) the expiration of the original option term; provided,
however, that any unvested “performance” stock options, stock grants, long-term
incentive awards or other similar awards shall not vest (other than any
outstanding units issued to DeFeo under the 1999 Long Term Incentive Plan, which
shall vest in accordance with the terms of such plan), and the one-year
post-termination exercise period shall not begin to run, unless their specified
performance objectives are achieved prior to the Date of Termination; if the
performance objectives are not achieved prior to the Date of Termination, such
“performance” stock options, stock grants, long-term incentive awards or other
similar awards shall vest and/or expire as provided in the relevant plan
documents, and

(F)       continuation of all other benefits in effect on the Date of
Termination (including, without limitation, automobile, country club, and
pension benefits (other than under qualified pension plans to the extent
impermissible under the terms thereof), if applicable) for the two (2) year
period following the date DeFeo’s employment terminates or until DeFeo becomes
eligible for substantially similar benefits from a new employer, whichever
occurs earlier.

(iii)      Subject to Section 9(j), the payments specified in Section
9(e)(ii)(A) and (B) shall be made by Terex to DeFeo in a cash lump sum on the
date DeFeo’s employment terminates.

 

17

 



 

--------------------------------------------------------------------------------

(iv)      Subject to Section 9(j), the payment specified under Section
9(e)(ii)(C) shall be made by Terex to DeFeo at the same time bonuses, for the
year in which DeFeo’s employment terminates, are payable to other employees of
Terex.

(v)       Subject to the Section 9(j), as applicable, the continuation of
benefits described in Section 9(e)(ii)(D) and (F) shall occur as follows:

(A)      DeFeo shall be responsible for paying the premiums relating to any
continuation of life, disability or accident insurance during the six month
period immediately following the date DeFeo’s employment terminates, and Terex
shall be responsible for paying any and all such premiums during the remainder
of the period DeFeo is entitled to receive such benefits in accordance with
Section 9(e)(ii)(D). Terex shall reimburse DeFeo for such premiums paid by DeFeo
in accordance with the preceding sentence on the first day of the seventh month
following the date DeFeo’s employment terminates.

(B)      For purposes of determining DeFeo’s vesting under any non-qualified
pension plans of Terex in which DeFeo participates as of the Date of
Termination, DeFeo will be treated as having two additional years of vesting
service upon the termination of DeFeo’s employment under this Section 9(e).

(C)      If, as of the date DeFeo’s employment terminates, DeFeo is entitled to
reimbursement for, or Terex’s direct payment of (i) costs associated with an
automobile, (ii) country club dues and related costs and/or (iii) any other
benefits not specifically described herein (in the aggregate, the “Other
Benefits”), then DeFeo will be entitled to continue to receive such Other
Benefits for the two year period following the date DeFeo’s employment
terminates. DeFeo will be responsible for paying the costs associated with the
Other Benefits during the six-month period commencing on the date DeFeo’s
employment

 

18

 



 

--------------------------------------------------------------------------------

terminates. On the first day of the seventh month following the date DeFeo’s
employment terminates, Terex shall reimburse DeFeo for his payment of such costs
during such six month period.

(vi)      DeFeo’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.

(f)        Voluntary Termination by DeFeo. DeFeo shall have the right to
voluntarily terminate his employment by providing a Notice of Termination to
Terex in accordance with Section 1(p) above. If he does so, he shall be entitled
only to the compensation and benefits specified in Section 9(a).

(g)       Termination by Terex Without Cause or by DeFeo for Good Reason
Following a Change in Control. In the event of termination of DeFeo’s employment
within 24 months following a Change in Control (i) by Terex without Cause or
(ii) by DeFeo for Good Reason, he shall be entitled, in addition to the
compensation and benefits specified in Section 9(a), to:

(A)      the greater of (x) the amounts specified in Section 9(e)(ii)(A), (B)
and (C) and (y) an amount equal to all compensation required to be paid to DeFeo
for the balance of the term of this Agreement, in either case, payable to him in
a cash lump sum on the date DeFeo’s employment terminatessubject to Section
9(j), provided however that the prorated bonus amount payable under Section
9(e)(ii)(C) (including any comparable bonus payable to DeFeo under clause (y))
shall not be payable to him in a cash lump sum on the date DeFeo’s employment
terminates but shall be payable at the same time bonuses, for the year in which
DeFeo’s employment terminates, are payable to other employees of Terex; and

 

19

 



 

--------------------------------------------------------------------------------

(B)      the additional rights specified in Section 9(e)(ii)(D), (E) and (F),
subject to the rules on continuation of benefits described in Section 9(e)(v).

In addition, DeFeo shall be entitled to immediate and unconditional vesting of
(i) any unvested “performance” stock options, stock grants and long-term
incentive awards (and the right to exercise any stock options held by him until
the earliest to occur of (x) the first anniversary ofthe Date of Termination,
(y) the tenth anniversary of the date of grant of the stock options or (z) the
expiration of the original option term), (ii) any outstanding units under the
1999 Long Term Incentive Plan for their maximum cumulative value or other
similar awards, and (iii) any amounts payable under the Terex Corporation
Supplemental Executive Retirement Plan for the number of years of service
achieved by DeFeo on the Date of Termination.Amounts vesting under the previous
sentence shall be payable in accordance with the terms of the applicable plans
or agreements.

(h)       Terex’s Election Not to Extend the Agreement. In the event that Terex
does not extend this Agreement or enter into a new employment and compensation
agreement, commencing at the end of the Term, on terms at least as favorable as
those set forth in this Agreement, DeFeo shall be entitled, in addition to the
compensation and benefits specified in Section 9(a), to the amounts specified in
Section 9(e)(ii)(A) and (B), payable to him as provided in Section 9(e)(iii),
and to the additional rights specified in Section 9(e)(ii)(D), (E) and (F),
payable to him as provided in Section 9(e)(v).

(i)        DeFeo’s Election Not to Extend the Agreement. In the event that DeFeo
does not accept an offer by Terex to extend this Agreement or enter into a new
employment and compensation agreement on terms at least as favorable as those
set forth in this Agreement commencing at the end of the Term, he shall be
deemed to have terminated his

 

20

 



 

--------------------------------------------------------------------------------

employment voluntarily as of the end of the Term and shall be entitled only to
the compensation and benefits specified in Section 9(a).

(j)        Six Month Limitation. Notwithstanding any provision of the Agreement
to the contrary, distribution of any amounts that constitute “deferred
compensation” payable to DeFeo due to his “separation from service” within the
meaning of Section 409A of the Code, shall not be made before six months after
such separation from service or DeFeo’s death, if earlier (the “Six Month
Limitation”). At the end of such six-month period, payments that would have been
made but for the Six Month Limitation shall be paid in a lump sum, without
interest, on the first day of the seventh month following DeFeo’s separation
from service and remaining payments shall commence, or continue, in accordance
with the relevant provision of this Section 9. Notwithstanding the Six Month
Limitation, in the event that any amounts of “deferred compensation” payable to
DeFeo due to his “separation from service” constitute “separation pay only upon
an involuntary separation from service” within the meaning of Section 409A of
the Code (“Separation Pay”), then all or a portion of such Separation Pay, up to
two times the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
separation from service occurs (i.e., $460,000 in the event of a separation from
service during 2008), whether paid under this Agreement or otherwise, may be
paid to DeFeo during the six-month period following such separation from service
with Terex.

(k)       Cessation of Payments. If, during or after the Term, DeFeo commits a
breach of Section 11 or Section 12 below, Terex shall have no further obligation
to make payments to him under this Agreement except as may be required in
accordance with Section 9(a).

 

21

 



 

--------------------------------------------------------------------------------

(l)        Notice Requirements. Any purported termination of DeFeo’s employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Sections 1(j) and 1(p) and Section 28 shall not be effective for
purposes of this Agreement.

 

10.

EXCISE TAX GROSS-UP.

(a)       Notwithstanding anything in this Agreement to the contrary and except
as set forth below, in the event it shall be determined that any payment or
distribution by Terex or its affiliates to or for the benefit of DeFeo (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 10) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
DeFeo with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then DeFeo shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by DeFeo of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
DeFeo retains an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon the Payments. Notwithstanding the foregoing, if it shall be determined that
DeFeo is entitled to a Gross-Up Payment, but that the Payments do not exceed
105% of the greatest amount (the “Reduced Amount”) that could be paid to DeFeo
such that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to DeFeo and the Payments, in the aggregate,
shall be reduced to the Reduced Amount.

 

22

 



 

--------------------------------------------------------------------------------

(b)       Subject to the provisions of Section 10(c) below, all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other nationally recognized certified public
accounting firm as may be designated by DeFeo (the “Accounting Firm”) which
shall provide detailed supporting calculations both to Terex and DeFeo
simultaneously with any event giving rise to a Gross-Up Payment. All fees and
expenses of the Accounting Firm shall be borne solely by Terex. Any Gross-Up
Payment, as determined pursuant to this Section 10, shall be paid by Terex to
DeFeo no later than March 15 of the year following the year which includes the
date DeFeo’s employment terminates. Absent manifest error, any determination by
the Accounting Firm shall be binding upon Terex and DeFeo. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by Terex should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Terex exhausts its remedies pursuant to Section
10(c) and DeFeo thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (including any interest and penalties thereon) shall
be promptly paid by Terex to or for the benefit of DeFeo. In the event that
DeFeo pays the Excise Tax prior to the determination by the Accounting Firm or
payment of the taxes by Terex, Terex shall reimburse DeFeo for such amount no
later than the last day of the taxable year following the year in which DeFeo
remits the Excise Tax to the applicable taxing authority.

 

23

 



 

--------------------------------------------------------------------------------

(c)       DeFeo shall notify Terex in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Terex of the
Gross-Up Payment or the Underpayment. Such notification shall be given as soon
as practicable but no later than 10 business days after DeFeo is informed in
writing of such claim and shall apprise Terex of the nature of such claim and
the date on which such claim is requested to be paid. DeFeo shall not pay such
claim prior to the expiration of the 30-day period following the date on which
he gives such notice to Terex (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If Terex notifies DeFeo
in writing prior to the expiration of such period that it desires to contest
such claim, DeFeo shall:

(i)        provide Terex any information reasonably requested by Terex relating
to such claim,

(ii)       take such action in connection with contesting such claim as Terex
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Terex,

(iii)      cooperate with Terex in good faith in order effectively to contest
such claim, and

(iv)      permit Terex to participate in any proceedings relating to such claim;
provided, however, that Terex shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold DeFeo harmless, on an after-tax basis, for
any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 10(c),
Terex shall control all proceedings taken in connection with such contest and,
at

 

24

 



 

--------------------------------------------------------------------------------

its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct DeFeo to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
DeFeo agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Terex shall determine; provided, however, that if Terex
directs DeFeo to pay such claim and sue for a refund, Terex shall pay the amount
of such payment to DeFeo, along with an additional Gross-Up Payment, and shall
indemnify and hold DeFeo harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such payment or with respect to any imputed income with respect to
such payment; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of DeFeo with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, Terex's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and DeFeo shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority. All of the payments by Terex to DeFeo under this Section 10 shall be
made no later than the last day of the calendar year following the calendar year
in which all of the issues concerning such payments have been finally resolved.
It is the parties’ intent that the timing of the payment of such amounts shall
be in compliance with Section 409A of the Code and the Treasury regulations
thereunder.

(d)       If, after the receipt by DeFeo of an amount advanced by Terex pursuant
to Section 10(c), DeFeo receives any refund with respect to such claim, DeFeo
shall (subject to Terex's complying with the requirements of Section 10(c)) pay
to Terex the amount of such

 

25

 



 

--------------------------------------------------------------------------------

refund (together with any interest paid or credited thereon after taxes
applicable thereto) no later than the last day of the calendar year in which the
refund is received by DeFeo.

 

11

CONFIDENTIAL INFORMATION.

 

(a)

Acknowledgments. DeFeo acknowledges that:

(i)        As a result of his employment with Terex, DeFeo has obtained and will
obtain secret and confidential information concerning the business of Terex and
its Affiliates, including, without limitation, the identity of customers and
sources of supply, their needs and requirements, the nature and extent of
contracts with them, and related cost, price and sales information.

(ii)       Terex and its Affiliates will suffer damage that will be difficult to
compute if, during the Term or thereafter, DeFeo should divulge secret and
confidential information relating to the business of Terex heretofore or
hereafter acquired by him in the course of his employment with Terex or any of
its Affiliates.

(iii)      The provisions of this Section 11 are reasonable and necessary for
the protection of the business of Terex and its Affiliates.

(b)       Confidential Information. DeFeo agrees that he will not at any time,
either during the Term of Employment or thereafter, divulge to any person, firm
or corporation any information obtained or learned by him during the course of
his employment with Terex or any of its Affiliates, with regard to the
operational, financial, business or other affairs of Terex or its Affiliates,
their officers and directors, including, without limitation, trade “know how,”
secrets, customer lists, sources of supply, pricing policies, operational
methods or technical processes, except

 

(i)

in the course of performing his duties hereunder,

 

26

 



 

--------------------------------------------------------------------------------

 

(ii)

with Terex's express written consent,

(iii)      to the extent that any such information is in the public domain, is
ascertainable from public or published information or is known to any person who
is not subject to a contractual or fiduciary obligation owed to Terex not to
disclose such information, in each case other than as a result of DeFeo's breach
of any of his obligations hereunder, or

(iv)      when required to be disclosed by court order, subpoena or other
government process.

In the event that DeFeo shall be required to make disclosure pursuant to the
provisions of clause (iv) of the preceding sentence, he shall promptly, but in
no event more than 48 hours after learning of such court order, subpoena, or
other government process, notify Terex, by personal delivery or by facsimile,
confirmed by mail. Further, at Terex's written request and expense, DeFeo shall:

(A)      take all reasonably necessary steps requested by Terex to defend
against the enforcement of such court order, subpoena or other government
process, and;

(B)      permit Terex to intervene and participate with counsel of its choice in
any proceeding relating to the enforcement thereof.

(c)       Return of Documents and Property. Upon termination of his employment
with Terex, or at any time Terex may so request, DeFeo will promptly deliver to
Terex all files, memoranda, notes, records, reports, manuals, data, drawings,
blueprints and other documents and information (and all copies thereof) relating
to the business of Terex and/or its Affiliates, and all property associated
therewith, that are then in his possession or under his control.

 

27

 



 

--------------------------------------------------------------------------------

(d)       Remedies and Sanctions. In the event that DeFeo is found to be in
violation of Section 11(b) or (c), Terex shall be entitled to relief as provided
in Section 13 below.

 

12

NONCOMPETITION/NONSOLICITATION.

 

(a)

Acknowledgments. DeFeo acknowledges that:

(i)        Terex and its Affiliates will suffer damage that will be difficult to
compute if, during the Term or thereafter, DeFeo should enter a competitive
business.

(ii)       The provisions of this Section 12 are reasonable and necessary for
the protection of the business of Terex and its Affiliates.

(b)       Noncompetition and Nonsolicitation. During the Covenant Period (which
shall extend for 18 months after the Term, unless the Date of Termination is
within 24 months following a Change in Control, in which event the Covenant
Period shall extend for a period of 24 months following the Date of
Termination), without the prior written permission of Terex, DeFeo shall not,
directly or indirectly:

(i)        enter into the employ of or render any services to any person, firm
or corporation engaged in any business that derives more than five percent of
its gross sales from products that are interchangeable with or substitutable for
a product sold by one or more of the businesses conducted by Terex or any of its
Affiliates when the Term ends (a “Competitive Business”),

 

(ii)

engage in any Competitive Business for his own account,

(iii)      become associated with or interested in any Competitive Business as
an individual, partner, shareholder, creditor, director, officer, principal,
agent, employee, trustee, consultant, advisor or in any other relationship or
capacity,

 

28

 



 

--------------------------------------------------------------------------------

(iv)      employ or retain, or have or cause any other person or entity to
employ or retain, any person who was employed or retained by Terex or any of its
Affiliates while DeFeo was employed by Terex, or

(v)       solicit, endeavor to entice away from or knowingly interfere with
Terex or any of its Affiliates, any of its or their customers or sources of
supply.

Notwithstanding, the foregoing, nothing in this Agreement shall preclude DeFeo
from investing his personal assets in the securities of any corporation or other
business entity that is engaged in a Competitive Business if such securities are
traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than five percent of the publicly-traded equity securities of such competitor.

(c)       Remedies and Sanctions. In the event that DeFeo is found to be in
violation of Section 12(b), Terex shall be entitled to relief as provided in
Section 13 below.

 

13

INJUNCTIVE RELIEF.

(a)       If DeFeo commits a breach, or threatens to commit a breach, of any of
the provisions of Section 11 or 12 above, Terex shall have the right and remedy
to seek to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed by DeFeo that
the services being rendered hereunder to Terex are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to Terex and that monetary damages will not provide an
adequate remedy to Terex.

The rights and remedies enumerated in this Section 13(a) shall be independent of
the other and shall be severally enforceable, and such rights and remedies shall
be

 

29

 



 

--------------------------------------------------------------------------------

in addition to, and not in lieu of, any other damages, rights and remedies
available to Terex under law or equity.

(b)       If DeFeo shall violate any covenant contained in Sections 11 or 12,
the Covenant Period shall automatically extend for 13 months from the date on
which DeFeo permanently ceases such violation or, if later, from the date of
entry by a court of competent jurisdiction of a final order or judgment
enforcing such covenant.

(c)       If any provision of Sections 11 or 12 is held to be unenforceable
because of the scope, duration or area of its applicability, the tribunal making
such determination shall have the power to modify such scope, duration, or area,
or all of them, and any such provision shall then be applicable in such modified
form.

 

14.

OUTPLACEMENT SERVICES.

In the event of the termination of DeFeo’s employment after a Change in Control
or without Cause or for Good Reason or Terex does not extend this Agreement or
enter into a new employment and compensation agreement with DeFeo, in each case
as provided for in this Agreement, Terex agrees, at its sole cost and expense,
to provide DeFeo with reasonableoutplacement services for a period of at least
12 months following the date DeFeo’s employment terminates; provided that the
outplacement services will not be provided beyond the last day of the second
year following the year in which DeFeo’s employment terminates. Terex and DeFeo
shall use their good faith efforts to locate a provider, and determine the scope
of, outplacement services, which is reasonably acceptable to both parties taking
into account the status of DeFeo as a senior executive officer.

 

15

WITHHOLDING TAXES.

 

30

 



 

--------------------------------------------------------------------------------

All payments to DeFeo or his Beneficiary shall be subject to withholding on
account of federal, state and local taxes as required by law. If any payment
under this Agreement is insufficient to provide the amount of such taxes
required to be withheld, Terex may withhold such taxes from any subsequent
payment due DeFeo or his Beneficiary. In the event that all payments due are
insufficient to provide the required amount of such withholding taxes, DeFeo or
his Beneficiary, within five days after written notice from Terex, shall pay to
Terex the amount of such withholding taxes in excess of the payments due.

 

16

INDEMNIFICATION AND LIABILITY INSURANCE.

Nothing herein is intended to limit Terex’s indemnification of DeFeo, and Terex
shall indemnify and advance expenses to him to the fullest extent permitted by
applicable law consistent with Terex’s Certificate of Incorporation and By-Laws
as in effect on the date of this Agreement, with respect to any action or
failure to act on his part while he is, (x) an officer, director or employee of
Terex or any Subsidiary or Affiliate or (y) a director or officer of any trade
association or other enterprise that is not a subsidiary or Affiliate and in
which capacity his service is at Terex’s request. To the extent that directors’
and officers’ liability insurance, including that available under a broad excess
Side-A DIC policy, and fiduciary liability insurance is obtainable on
commercially economic terms, Terex shall cause DeFeo to be covered, during the
Term and after the Term in respect of claims arising from any such service
during the Term, by such insurance on terms no less favorable than the relevant
insurance maintained by Terex as in effect on the date of this Agreement in
terms of coverage, limits and reimbursement of defense costs. In any period
during which such insurance coverage is not obtainable on commercially economic
terms, Terex shall cause DeFeo to be covered by as much

 

31

 



 

--------------------------------------------------------------------------------

of such insurance as may be obtained for the largest premium paid by Terex for
such an insurance policy in effect during the Term.

 

 

17

ASSIGNABILITY, SUCCESSORS, BINDING AGREEMENT.

(a)       In addition to any obligations imposed by law upon any successor to
Terex, Terex will use its best efforts to persuade any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Terex to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Terex would be required to perform it if no such succession had taken place.
Failure of Terex to use its best efforts to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a materialbreach of
this Agreement and shall entitle DeFeo to terminate his employment and receive
the compensation and benefits specified in Section 9(g) at the time and in the
form specified in Section 9(g), subject to Section 9(j).

(b)       This Agreement shall inure to the benefit of and be enforceable by
DeFeo’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If DeFeo shall die while
any amount would still be payable to him hereunder (other than amounts which, by
their terms, terminate upon his death) if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of DeFeo’s estate.

 

18

REPRESENTATIONS.

 

32

 



 

--------------------------------------------------------------------------------

The Parties respectively represent and warrant that each is fully authorized and
empowered to enter into this Agreement and that the performance of its or his
obligations, as the case may be, under this Agreement will not violate any
agreement between such Party and any other person, firm or organization. Terex
represents and warrants that this Agreement has been duly authorized by all
necessary corporate action and is valid, binding and enforceable in accordance
with its terms.

 

19

ENTIRE AGREEMENT.

Except to the extent otherwise provided herein, this Agreement contains the
entire understanding and agreement between the Parties concerning the subject
matter hereof and supersedes any prior agreements, whether written or oral,
between the Parties concerning the subject matter hereof. In the event of a
conflict between this Agreement and terms of any benefit plan, grant or award,
the provisions of this Agreement shall govern the determination of DeFeo’s
rights. Notwithstanding the previous sentence, to the extent that the provisions
of any benefit plan, grant or award are more favorable to DeFeo than the
provisions of this Agreement, the provisions of such benefit plan, grant or
award shall govern the determination of DeFeo’s rights.

 

20

AMENDMENT OR WAIVER.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by both DeFeo and an authorized officer of Terex. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Party to be charged with the waiver.

 

33

 



 

--------------------------------------------------------------------------------

 

21

SEVERABILITY.

In the event that any provision or portion of this Agreement shall be determined
to be valid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.

 

22

SURVIVAL.

The respective rights and obligations of the Parties under this Agreement shall
survive any termination of DeFeo's employment with Terex.

 

23

BENEFICIARIES/REFERENCES.

DeFeo shall be entitled to select (and change, to the extent permitted under any
applicable law) a beneficiary or beneficiaries to receive any compensation or
benefit payable under this Agreement following DeFeo's death by giving Terex
written notice thereof. In the event of DeFeo's death or of a judicial
determination of his incompetence, reference in this Agreement to DeFeo shall be
deemed to refer, as appropriate, to his beneficiary, estate or other legal
representative.

 

24

MITIGATION.

Terex agrees that, if DeFeo’s employment by Terex terminates during the Term,
DeFeo is not required to seek other employment or to attempt in any way to
reduce any amounts payable to him due under this Agreement. Further, the amount
of any payment shall not be reduced by any compensation earned by DeFeo as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by DeFeo to Terex, or otherwise.

 

25

GOVERNING LAW.

 

34

 



 

--------------------------------------------------------------------------------

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws.

 

26

RESOLUTION OF DISPUTES.

(a)       Arbitration. Except as provided in Section 26(b), any disputes arising
under or in connection with this Agreement shall be resolved by arbitration, to
be held in Stamford, Connecticut, in accordance with the commercial rules and
procedures of the American Arbitration Association.

(b)       Litigation. Notwithstanding the foregoing,DeFeo shall have the right
to waive his rights under Section 26(a) and have any dispute resolved by a court
of competent jurisdiction.

(c)       Costs. Except as provided in Sections 10(c), 11(b) and 27, each Party
shall bear its or his respective costs, fees (including attorneys' fees) and
expenses of any arbitration or litigation in connection with this Agreement.

(d)       Continuation of Payments. Pending the outcome or resolution of any
dispute between the Parties, Terex shall continue to pay to DeFeo all amounts,
and provide on his behalf all benefits, due him under this Agreement.

 

27.

LEGAL EXPENSES.

Terex agrees to pay the reasonable out-of pocket legal expenses actually
incurred by DeFeo in connection with the negotiation and execution of this
Agreement, up to a maximum amount of $7,500, no later than 75 days following the
final negotiation of this Agreement in connection with the amendment and
restatement of this Agreement during calendar year 2008. Terex agrees to pay all
reasonable out-of-pocket costs and expenses, including all reasonable attorneys’
fees and disbursements, actually incurred by DeFeo in collecting or enforcing

 

35

 



 

--------------------------------------------------------------------------------

payments to which he is ultimately determined to be entitled (whether by
agreement among the parties, court order or otherwise) pursuant to this
Agreement in accordance with its terms; provided, however, that DeFeo submit a
request for reimbursement no later than 30 days following the end of the
calendar year in which the expenses are incurred and reimbursement must be made
within 45 days thereafter; provided, further, that no reimbursement may be made
under this Section 27 prior to the first day of the seventh month following the
date DeFeo’s employment terminates (other than a termination due to DeFeo’s
death).

 

28

NOTICES.

Any notice given to either Party shall be in writing and shall be deemed to have
been given when delivered either personally, by fax, by overnight delivery
service (such as Federal Express) or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as the Party may
subsequently give notice of.

 

If to Terex:

 

Terex Corporation

 

200 Nyala FarmRoad

 

Westport, CT 06880

 

Attention: General Counsel

 

Fax: (203) 227-1647

 

If to DeFeo:

 

Ronald M. DeFeo

 

45 Beachside Avenue

 

Westport, CT 06880

 

Fax: (203) 227-8317

 

with a copy, which shall not constitute notice to DeFeo, to:

 

Levett Rockwood P.C.

33 Riverside Avenue

Westport, Connecticut 06880

Attention: Robert O. Barberi

 

36

 



 

--------------------------------------------------------------------------------

Fax: (203) 226-8025

 

 

29

HEADINGS.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

30

COUNTERPARTS.

This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts together shall
constitute one and the same instrument.

 

37

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

Terex Corporation

 

 

 

By: /s/ Eric I Cohen

 

Name: Eric I Cohen

Title: Senior Vice President,

Secretary and General Counsel

 

 

/s/ Ronald M. Defeo

 

Ronald M. DeFeo

 

 

38

 



 

 